Citation Nr: 0717086	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-19 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for facet 
arthritis and degeneration of the lumbar spine, also 
evaluated as lumbosacral strain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include on an extra-schedular basis 
pursuant to 38 C.F.R. §§ 4.16(b), 3.321(b)(1) (2006). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision in which the RO denied the 
claim for a rating in excess of 40 percent for arthritis and 
degeneration of the lumbar spine, also evaluated as 
lumbosacral strain, and also denied a claim for a TDIU.  The 
veteran filed a NOD with these determinations in September 
2003, and the RO issued a statement of the case (SOC) in 
March 2005 only as to the claim for a TDIU.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in May 2005.

In January 2006, the veteran testified during a Board hearing 
before the undersigned VLJ in Washington, D.C.; a transcript 
of that hearing is of record.  During the hearing, the 
veteran submitted additional evidence to the Board, along 
with a signed waiver of RO jurisdiction.  The Board accepts 
this evidence for inclusion in the record on appeal.  See 
38 C.F.R. § 20.800 (2006).

For the reason expressed below, the claim for a TDIU is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The remand also addresses the claim for a 
higher rating for service-connected lumbar spine disability-
for which the veteran has completed the first of two actions 
required to place this matter in appellate status.  VA will 
notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that there are 
outstanding questions as to the timeliness of the veteran's 
disagreement with another rating decision.  In August 2002, 
the RO, among other things, granted the veteran's claim for 
service connection for hemorrhoids.  The RO notified the 
veteran of this decision in a September 5, 2002 letter.  In a 
September 17, 2003 memorandum received by the RO on September 
18, 2003, the veteran's representative stated that the 
veteran's notice of disagreement (NOD) was attached.  In the 
attached July 2003 letter, the veteran, among other things, 
discussed his hemorrhoids, and indicated his dissatisfaction 
with the RO's determination as to this issue.  In addition, 
in December 2003 the veteran's representative submitted the 
veteran's September 2, 2003 statement in support of claim (VA 
Form 21-4138), in which he wrote: "This letter is the letter 
of disagreement that will begin the appeal process according 
the letter that came with the two denials; September 5, 2002 
and June 11, 2003."  Thus, the veteran has disagreed with 
the September 2002 assignment of an initial, noncompensable 
rating for hemorrhoids, but there is a question as to the 
timeliness of this NOD.  This matter is therefore referred to 
the RO for appropriate action.   


REMAND

Initially, the Board notes that veteran has filed a September 
2003 NOD with the June 2003 denial of the claim for a rating 
in excess of 40 percent for facet arthritis degeneration of 
the lumbar spine, also evaluated as lumbosacral strain.  By 
filing a timely NOD, the veteran has initiated appellate 
review on this issue.  38 C.F.R. § 20.302(a) (2006).  The 
next step in the appellate process is for the RO to issue to 
the veteran a SOC summarizing the evidence relevant to that 
issue, the applicable legal authority, and the reasons for 
the RO's determination.  See 38 C.F.R. § 19.29 (2006); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  As the RO's March 2005 
SOC listed only the issue of entitlement to a TDIU, the claim 
for a rating in excess of 40 percent must be remanded to the 
RO for the issuance of a SOC on that issue.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status-in this case the 
claim for a rating in excess of 40 percent for a back 
disability-a timely appeal must be perfected.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2006).

As regards the claim for a TDIU, the Board notes that, in its 
June 2003 rating decision, the RO found that the veteran did 
not meet the requirements for assignment of a TDIU on a 
schedular basis, because he did not have a single disability 
rated 60 percent and his 40 percent rating for his back 
disability, 30 percent rating for his bilateral pes planus, 
and 10 percent rating for bilateral hearing loss, resulted in 
a combined rating of only 60 percent.  See 38 C.F.R. 
§§ 4.16(a), 4.25 (2006).  The Board notes that veteran's 
representative has argued that, pursuant to 38 C.F.R. 
§ 4.16(a)(3), the veteran's pes planus and back disability 
affect a single body system, i.e., the musculoskeletal, and 
should therefore be considered a single, 60 percent 
disability warranting consideration of a TDIU on a schedular 
basis.  However, because the granting of the claim for a 
rating higher than 40 percent for the back disability would 
bring the combined rating to 70 percent, rendering the 
veteran eligible for consideration of a TDIU on a schedular 
basis, the claim for a rating higher than 40 percent for 
service-connected back disability, and the claim for a  TDIU 
are inextricably intertwined.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered until both are adjudicated). As such, it 
follows that Board resolution of the claim for a TDIU, at 
this juncture, would be premature.

The Board also finds that additional RO action on the claim 
for a TDIU is warranted.  During the January 2006 Board 
hearing, the veteran indicated  that he was receiving VA 
vocational rehabilitation benefits.  Thus, it appears that 
vocational rehabilitation records exist that are not 
associated with the current record.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, prior to readjudicating the claim, RO 
should obtain and associate with the claims file any existing 
VA Chapter 31 vocational rehabilitation file pertinent to the 
veteran.  

The Board also points out that neither the RO's September 
2001 letter nor its May 2003 letter to the veteran correctly 
explained how to establish entitlement to a TDIU.  The May 
2003 letter stated that to establish entitlement to a TDIU, 
the veteran had to submit evidence that his back disability 
prevents him from working.  However, entitlement to a TDIU 
may be shown when any or all of the veteran's service-
connected disabilities-either individually or in concert-
prevent him from securing or following a substantially 
gainful occupation.  38 C.F.R. § 4.16 (2006).

Hence, the RO furnish the veteran the correct information 
needed to establish a TDIU in a notice letter that gives him 
another opportunity to present information and evidence 
pertinent to the claim for a TDIU.  The letter should also 
notify him that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should invite the veteran to submit all 
pertinent evidence in his possession regarding these claims, 
and ensure that its letter to him meets the requirements of 
all applicable precedent, including the recent decision in 
Dingess/Hartman, 19 Vet. App. 473 (2006)-specifically as 
regards disability rating and effective date (two of five 
elements of a claim for service connection-as appropriate).  
The Board notes that, although, without a perfected appeal, 
the claim for a higher rating for service-connected back 
disability is not properly before the Board, for the sake of 
efficiency, the RO's notice letter to the veteran should 
include reference to this claim, as well.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for a higher 
rating for service-connected back disability, as well as the 
claim for a TDIU, to include on an extra-schedular basis, 
pursuant to 38 C.F.R. §§ 4.16(b) and 3.321(b)(1) (2006) (as 
requested in the veteran's substantive appeal).  For the sake 
of efficiency, the RO's adjudication of the claims should 
include consideration of the evidence submitted during the 
Board's January 2006 hearing (notwithstanding the waiver of 
RO jurisdiction of that evidence). 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should issue to the veteran a 
SOC on the issue of entitlement to a 
rating in excess of 40 percent for facet 
arthritis and degeneration of the lumbar 
spine, also evaluated as lumbosacral 
strain.  Along with the SOC, the RO 
should furnish to him a VA Form 9, and 
afford him the appropriate time period 
for filing a substantive appeal.  The 
veteran and his representative are hereby 
reminded that, to obtain appellate 
consideration of the matter of a rating 
in excess of 40 percent for the back 
disability, a timely substantive appeal 
as to this matter must be filed.

2.  The RO should obtain and associate 
with the claims file the veteran's VA 
Chapter 31 vocational rehabilitation 
file.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for a higher rating for facet 
arthritis and degeneration of the lumbar 
spine, also evaluated as lumbosacral 
strain, and/or the claim for a TDIU. 

The RO should also explain what is needed 
to establish entitlement to an increased 
rating for the veteran's back disability, 
along with what is needed to establish 
entitlement to a TDIU on schedular and 
extra-schedular bases; explain the type 
of evidence VA is responsible for 
obtaining and the type of evidence that 
is the veteran's ultimate responsibility 
to submit; and invite the veteran to 
submit all pertinent evidence in his 
possession regarding these claims.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above-as 
regards notice pertaining to disability 
rating and effective date-and all other 
applicable case law (as appropriate).  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for a 
rating higher than 40 percent for facet 
arthritis and degeneration of the lumbar 
spine, also evaluated as lumbosacral 
strain, and for a TDIU, to include on an 
extra-schedular basis, in light of all 
pertinent evidence (to include evidence 
received during the January 2006 Board 
hearing) and legal authority.  

7.  If any claim for which an appeal has 
been perfected remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response.

The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal on the claim for a rating higher 
than 40 percent for facet arthritis and 
degeneration of the lumbar spine, also 
evaluated lumbosacral strain, or the time 
period for doing so has expired, whichever 
occurs first.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2006).

